UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-1663



In Re:   VALARIE PRICE,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                        (2:03-cv-00568-RBS)


Submitted:   December 13, 2006               Decided:    May 4, 2007


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Valarie Price, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Valarie Price petitions for a writ of mandamus, seeking:

a stay of a show cause hearing in the district court; discovery,

transfer of venue, and an “on briefs” resolution of the show cause

matter; and a stay of a related appeal pending resolution of the

show cause proceeding.   The district court conducted a show cause

hearing on August 1, 2006, and has entered judgment in that matter.

Accordingly, the request for relief is moot, and we deny the

petition for a writ of mandamus.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




                               - 2 -